DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-20, in the reply filed on 11/23/2021 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
Claims 9-20 are under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0015369A1 (hereafter, “Arkin”).
The instant claims are drawn to a composition comprising tretinoin at a concentration of about 0.01 to 1 weight percent of the composition and benzoyl peroxide at a concentration of about 1-5 weight percent of the composition, as further specified in the claims.  The “C” abbreviation in claims 17-18 and 20 is interpreted to stand for Celsius, and “room light” and “room light condition” is interpreted to mean a condition of ambient lighting which may vary from natural and/or artificial lighting.
Arkin teaches acne treatment products comprising concomitant once daily topical administration of benzoyl peroxide in an amount of 10 to 20 w/w% and 0.01 to 0.1 w/w all trans retinoic acid (ATRA) also known as tretinoin.  These two active agents may be administered concomitantly in a single composition or as a first composition comprising benzoyl peroxide and a second composition comprising tretinoin from a dual chamber dispenser or from two separate dispenser, mixed before applying on the skin of a patient in need thereof for the treatment of acne (see abstract, in particular; see also [0015]-[0017]).  Arkin further specifies embodiments in which the respective amounts of benzoyl peroxide and tretinoin are respectively about 3% by weight and 0.05% by weight (see [0023])(limitations of claims 9-11, 14-16).  Arkin teaches aqueous forms and gel forms in particular (see [0059], [0193] and aqueous examples such as Example 4, Table 4)(limitations of claims 12 and 13).  As to the stability characteristics described in instant claims 17-20, it is the examiner’s position that the products of Arkin contain all claimed components and therefore since a product and its properties are inseparable, Arkin teaches a product which would have also the claimed characteristics, absent evidence to the contrary.
Because this rejection is based on overlapping ranges and teachings in the prior art pertaining to amounts “about” values as claimed, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the components Arkin teaches, integrally or separably, in a single product for acne treatment, as taught by Arkin with a reasonable expectation of success.  One would have been motivated further to adjust the amounts of each respective component in order to achieve the desired end result and efficacy and minimize harms as is customary in the art.

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617